Title: From George Washington to Thomas Wharton, Jr., 5 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir,
Head Quarters Valley Forge April 5th 1778

I take the liberty to inclose you a letter from Mrs Mary Pemberton, requesting a passport for some waggons to be sent out with articles for the use of her husband and others, now in confinement. As the persons concerned are prisoners of the state, I did not think proper to comply with her request. I have assured her, that I would transmit her letter to you, and did not doubt, but her application would meet with your ready concurrence. If you will be pleased to send the passport required to me—I will convey it by a flagg. The letter mentions one or more waggons—I dare say, you will extend the indulgence, as far as may be requisite, and consistent with propriety. I have the honor to be Sir Your most Obedt servant

Go: Washington

